SCHEDULE A to the Investment Advisory Agreement (as amended on September 11, 2014 to add Poplar Forest Cornerstone Fund and Poplar Forest Outliers Fund) Series or Fund of Advisors Series Trust Annual Fee Rate Poplar Forest Partners Fund 1.00% of average net assetsup to $250 million, 0.80% of average net assets on next $750 million, 0.60% of average net assets in excess of $1 billion Poplar Forest Cornerstone Fund 0.80% of average net assets up to $250 million, 0.70% of average net assets on next $750 million, 0.60% of average net assets in excess of $1 billion Poplar Forest Outliers Fund 1.00% of average net assets up to $250 million, 0.90% of average net assets on next $750 million, 0.80% of average net assets in excess of $1 billion ADVISORS SERIES TRUST POPLAR FOREST CAPITAL, LLC on behalf of the Funds listed on Schedule A By:/s/ Douglas G. Hess By:/s/ J. Dale Harvey Print Name:Douglas G. Hess Print Name:J. Dale Harvey Title:President Title: Chief Executive Officer 1
